TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 9, 2021



                                    NO. 03-19-00483-CR


                                Eric John Pedroza, Appellant

                                               v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 51ST DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.